DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on filed 12/26/2019, which claims the benefit of the priority of US Provisional application 62/785,502 filed 12/27/2018 

Information Disclosure Statement
The information disclosure statements submitted on 08/09/21, 08/26/21 and 10/08/21 have been considered by the examiner.
Claim Status
Claims 83-89, 91-97, 99-100 and 114-115 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 - Withdrawn

The rejection of claims 83-89, 93, 94, 99, and 100 under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”) is withdrawn in view of applicants’ amendment of claim 83.

The rejection of claims 83-89, 93, 94, 99, 100 under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter withdrawn in view of applicants’ amendment of claim 83.
The rejection of claims 83-89, and 91-97, 99-100 under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”) and US 2014/0050753 (hereinafter “the ‘753 publication”) and US 2018/0311374 (hereinafter “the 374 publication”) is withdrawn in view of applicants’ amendment of claim 83.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 83-89, 91-97, 99-100 and 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”), US 2016/0058852 (hereinafter “the ‘852 publication”), Vartak et al. in (J Drug Target. 2007; 15(1): 1–20), US 2014/0050753 (hereinafter “the ‘753 publication”) and US 2018/0311374 (hereinafter “the 374 publication”).

This rejection is made using the previously disclosed references and further to include the new claims 114 and 115.

‘792 teaches a chimeric papillomavirus virus-like particle (VLP) that comprises an L1 polypeptide, which is the capsid protein [0013] and optionally L2 polypeptide. ‘792 further discloses that a respiratory syncytial virus (RSV) protein or polypeptide fragment thereof comprising a first epitope, wherein the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides (claim 1 and paragraph [0013, 0020]). ‘792 therefore teaches the instant VLP comprising the capsid protein, and the recall protein. With regards to the protease cleavage peptide sequence, ‘792 discloses that the RSV F protein  protein is cleaved by intracellular proteases [0111]. ‘792 teaches all of these components as features of an effective VLP particle for inducing an RSV immune response (abstract).  Even though ‘792 does not explicitly disclose that the protease cleavage peptide sequence is attached to the fusion protein, it is clearly disclosed as being incorporated with the RSV protein. Therefore, ‘792 discloses a VLP conjugate that has the capsid protein (V) and the RSV protein, which is the recall protein (B) and which has the cleavage sequence incorporated into it.
In addition, the addition of the cleavage sequence is known in the art as taught by ‘209. ‘209 discloses a recombinant virus that comprises a Herpes membrane glycoprotein which comprises an inserted furin cleavage sequence (claims 1-8). ‘209 further discloses that the sequence is cleaved protein reaches their cellular destination such as the trans-Golgi network, it is cleaved by the furin protease (col. 3, line 6-22). ‘209 discloses that the protein contains an accessible protease site which when cleaved maintains its native conformation upon release from their membrane bilayers (col. 1, line 52-55). Therefore, the addition of a protease cleavage sequence on the recall protein is known in the art. In addition, ‘209 teaches that the cleavage sequence is added between the structural and functional domains of the protein (col. 2, line 50-55).
The ‘792 publication does not explicitly teach that the VLP homes or is recognized by the tumor microenvironment.  This deficiency is cured by the teachings of the ‘852 publication and Vartak et al.

‘852 teaches a recombinant expression vector wherein the recombinant expression vector comprises a polynucleotide encoding a cancer-associated antigen, and wherein the polynucleotide is operatively linked to at least one regulatory expression sequence, thereby inducing an immune response against the cancer-associated antigen in the subject (claim 1). ‘852 teaches that the recombinant expression vector may be a lentiviral vector particle that comprises the lentiviral vector genome (claim 14) and that the lentiviral vector particle further comprises an envelope comprising a Sindbis virus E2 glycoprotein (claim 16). ‘852 further discloses that E2 is a precursor protein that is cleaved by furin or other Ca2+-dependent serine proteinase [0119, 0127]. ‘852 teaches that the disclosures provides a method of increasing T cells in the tumor microenvironment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘792 and prepare a conjugated VLP that comprises a capsid protein and a fusion protein that comprises a protease cleavage sequence and a recall protein such as the one disclosed by ‘209 because ‘209 discloses that the when cleaved the protein maintains its native conformation upon release from the membrane bilayers. In addition, ‘792 discloses that similar results were obtained where there was a slight reduction in the accessibility or conformationally-dependent detection of the epitopes [0154]. Therefore, one of ordinary skill in the art would have been motivated to modify ‘792 with ‘209. An 
With regards to the limitation where the capsid protein exhibits tropism for heparin sulfate proteoglycan (HSPG), the ‘792 publication does not teach the parasitic epitope such as plasmodium and does not teach that the capsid protein exhibits tropism for heparin sulfate proteoglycan (HSPG).
These limitations are cured by the ‘753 and ‘374 publications.
‘753 teaches a VLP that comprises the L1 protein and a fusion protein that comprises epitope where the epitope is P. falciparum circumsporozoite NANP repeat protein B cell epitope, P. yoellii circumsporozoite protein CD8 T-cell epitope, Dengue virus CD8 epitope or Severe Acute Respiratory Syndrome (SARS) virus CD8 epitope (abstract, [0005, 0016, 0137]. ‘753 further teaches that the VLP epitope is a pathogen epitope and comprises the target sequence of SEQ ID NO: 8, which is identical to the instant SEQ ID NO: 1. ‘753 teaches that the VLPs activate antigen presenting cells (APCs) due to its particulate structure and inherent properties to activate innate immune response [0006].
The ‘792 publication does not teach that the capsid protein exhibits tropism for heparin sulfate proteoglycan (HSPG).
‘374 teaches a VLP that comprises L1 or L2 capsid protein [0012, 0052, and 0053] and that they can be conjugated to surface antigens which comprise epitopes such as CD19, CD20, Kallikrein 4 [0014, 0015, 0060]. ‘374 further teaches that the VLP targets a tumor, and delivering to the subject an immune cell expressing a receptor that binds to a surface antigen of the papillomavirus particle or soluble papillomavirus protein (abstract, [0019 and 0043]). ‘374 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘792 and include an epitope with the target sequence that comprises SEQ ID NO: 8 as taught by ‘753 because ‘753 teaches that the VLPs activate antigen presenting cells (APCs) due to its particulate structure and inherent properties to activate innate immune response. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘792 with ‘209 and ‘374 and include a capsid protein that homes to tumor cells and binds to heparin sulfate proteoglycan (HSPG) located on the surface of a tumor/tumor cells because ‘374 teaches that such VLP’s will target immune cells to tumor cells for the treatment of cancer. An ordinary skilled artisan would have had a reasonable expectation of success by modifying ‘792 with ‘209, ‘753 and ‘374 because ‘374 teaches that such VLP’s have been successful in selectively targeting immune cells to tumor cells for the treatment of cancer resulting in a highly specific immunotherapeutic targeting system.

Regarding claim 85, ‘792 teaches that the capsid protein is the papillomavirus capsid polypeptide (L1 or L2) [0013, 0097, and 0120].
Regarding claim 86 and 93, ‘792 teaches that the L1 and optionally L2 polypeptides of the papillomavirus VLP are derived from human papillomaviruses. Preferably, they are derived from HPV-6, HPV-11, HPV-16, HPV-18, HPV-31, HPV-33, HPV-35, HPV-39, HPV-45, HPV-52, HPV-54, HPV-58, HPV-59, HPV-64, or HPV-68 [0106, 0107].
Regarding claim 87, ‘792 teaches that recombinant expression of papillomavirus L1 and/or L2 fusion proteins, and resulting capsomere and/or VLP assembly, the recombinant vectors produced above are used to infect a host cell and that any number of vector-host combinations can be employed, including plant cell vectors (Agrobacterium) and plant cells, yeast vectors and yeast hosts, baculovirus vectors and insect host cells, vaccinia virus vectors and mammalian host cells, or plasmid vectors in E. coli [0123].
Regarding claim 88, ‘792 teaches that the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides, which are the capsid proteins [0013]. ‘792 further discloses that the RSV protein or polypeptide fragment is attached via an in-frame gene fusion or a disulfide linkage to one or both of the L1 and L2 polypeptides (claim 2). ‘792 also teaches that the RSV polypeptides can be conjugated with any suitable linker molecule, but preferably a hetero-bifunctional cross linker molecule [0129 and 0130].

Regarding claim 90 and 113, ‘852 discloses that the recognition and cleavage sites can be incorporated for endopeptidases, including, without limitation, aspartic endopeptidases (e.g., cathepsin D, chymosin, HIV protease), cysteine endopeptidases (bromelains, papain, calpain), metalloendopeptidases, (e.g., collagenase, thermolysin), serine endopeptidases (e.g., chymotrypsin, factor IXa, factor X, thrombin, trypsin), streptokinases [0127]. 
Regarding claim 91 and 92, ‘374 teaches a targeted cancer therapy and that the HPVL1 protein homes to tumor cells and binds to heparin sulfate proteoglycan (HSPG) located on the surface of a tumor/tumor cells [0043].
Regarding claim 94, ‘792 teaches that the epitope is from respiratory syncytial virus (RSV) protein or polypeptide fragment and that RSV is a respiratory tract illness and the most important cause of lower respiratory tract infections in infants and children (Abstract and [0003]).
Regarding claim 95 and 96, ‘374 teaches that the surface antigens which comprises epitopes may be a bacterial, yeast, protozoan, viral epitope [0063].
Regarding claim 97, ‘753 teaches a VLP that comprises the L1 protein and a fusion protein that comprises epitope where the epitope is P. falciparum circumsporozoite NANP repeat protein B cell epitope, P. yoellii circumsporozoite protein CD8 T-cell epitope, Dengue virus CD8 epitope or Severe Acute Respiratory Syndrome (SARS) virus CD8 epitope (abstract, [0005, 0016, 0137].

Regarding claim 99 and 100, ‘792 teaches that the RSV polypeptides can be conjugated with any suitable linker molecule such as succinimidyl-6-[β-maleimidopropionamido]hexanoate (SMPH) and that the SMPH-bound VLPs or capsomeres can be exposed to a suitable RSV polypeptide (containing a desired epitope and, preferably an N-terminal or C-terminal cysteine residue) under conditions effective to allow for covalent binding of the RSV polypeptide [0120, 0130].
Regarding claim 114, as disclosed above, the ‘792 teaches a chimeric papillomavirus virus-like particle (VLP) that comprises an L1 polypeptide, which is the capsid protein [0013] and optionally L2 polypeptide. ‘792 further discloses that a respiratory syncytial virus (RSV) protein or polypeptide fragment thereof comprising a first epitope, wherein the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides (claim 1 and paragraph [0013, 0020]). ‘792 therefore teaches the instant VLP comprising the capsid protein, and the recall protein. With regards to the protease cleavage peptide sequence, ‘792 discloses that the RSV F protein comprises epitopes that elicit CTL responses. ‘792 further discloses that the F protein comprises the primary Fo protease cleavage sites [0023] and that the nascent Fo protein is cleaved by intracellular proteases [0111]. ‘792 teaches all of these components as features of an effective VLP particle for inducing an RSV immune response (abstract).  Even though ‘792 does not explicitly disclose that the protease cleavage peptide sequence is attached to the fusion protein, it is clearly disclosed as being incorporated with the RSV protein. Therefore, ‘792 discloses a VLP conjugate that has the capsid protein (V) and the 
Regarding claim 115, ‘374 teaches that the surface antigens which comprises epitopes may be a bacterial, yeast, protozoan, viral epitope [0063].

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that nowhere within this publication is there anywhere disclosed or suggested a VLP that is conjugated to a recall protein (epitope) via a protease cleavage peptide sequence and that none of the polypeptides conjugated to the L1 proteins in the '792 publication at paragraph [0113] begins with the RSV FO protease cleavage sequence starting at amino acid residue 1. To be in any manner similar to the claimed construct, this would then need to be followed by one or more epitopes in the amino to carboxy direction of the polypeptide construct.
The arguments above have been fully considered but are unpersuasive because ‘792 teaches a chimeric papillomavirus virus-like particle (VLP) that comprises an L1 polypeptide, which is the capsid protein [0013] and optionally L2 polypeptide. ‘792 further discloses that a respiratory syncytial virus (RSV) protein or polypeptide fragment thereof comprising a first  protein is cleaved by intracellular proteases [0111]. ‘792 teaches all of these components as features of an effective VLP particle for inducing an RSV immune response (abstract).  Even though ‘792 does not explicitly disclose that the protease cleavage peptide sequence is attached to the fusion protein, it is clearly disclosed as being incorporated with the RSV protein. Therefore, ‘792 discloses a VLP conjugate that has the capsid protein (V) and the RSV protein, which is the recall protein (B) and which has the cleavage sequence incorporated into it.

Applicant further argues that the '209 patent is non-analogous art and not combinable with the '792 publication. Applicant further argues that neither of these references cure the defects mentioned above with respect to the '792 publication and/or the '209 patent since they are cited for other reasons. While the '852 publication may disclose incorporation of a T cell epitope into the expression vector carried to the target cells by the viral particle, there is no suggestion of a bare, empty, VLP particle conjugated to a T cell epitope via a protease cleavage sequence there between. Further, while Vartak et al. shows that MMPs may be relatively abundant in some tumor microenvironments, it otherwise does not seem to provide any further elucidation of the VLP-protease sequence-recall protein structure of the claimed synthetic compositions.
The arguments above are not persuasive because the examiner used the ‘209 publication to further emphasize why the addition of a protease cleavage sequence on the recall protein would be obvious. The ‘209 publication discloses an inserted furin cleavage sequence (claims 1-8) and that is cleaved by the furin protease (col. 3, line 6-22). ‘209 discloses that the protein contains an accessible protease site which when cleaved maintains its native conformation upon release from their membrane bilayers (col. 1, line 52-55). Therefore, the addition of a protease cleavage sequence on the recall protein is known in the art.
With regards to ‘852 and Vartek references, the examiner notes that applicant is arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). With regards to the ‘852 reference, the examiner used the ‘852 reference to teach the limitation of the now cancelled claim 90. ‘852 teaches a lentiviral vector particle that comprises the lentiviral vector genome (claim 14) and that the lentiviral vector particle further comprises an envelope comprising a Sindbis virus E2 glycoprotein (claim 16). ‘852 further discloses that E2 is a precursor protein that 

Applicant further argues that neither of the secondary references of the '753 publication and the '374 publication cure the defects mentioned above with respect to the '792 publication and/or the '209 patent since they are cited for other reasons. The '753 publication describes no protease cleavage peptide sequences anywhere within its four corners. Likewise, the only mention of proteases in the '374 publication is with respect to a kallikrein 4 protease. However, this description in the '374 publication is restricted to the use of a polypeptide of kallikrein 4 protease, i.e., the protease enzyme itself, and the use of this peptide from the protease as an epitope. Nowhere in the’374 is publication there described or suggested use of a protease cleavage peptide sequence, i.e., a kallikrein protease cleavage peptide sequence, of any kind.

The arguments presented above have been fully considered but are unpersuasive because ‘374 teaches a VLP that comprises L1 or L2 capsid protein [0012, 0052, and 0053] and that they can be conjugated to surface antigens which comprise epitopes such as CD19, CD20, Kallikrein 4 [0014, 0015, 0060]. ‘374 further teaches that the VLP targets a tumor, and . 

Conclusion
Claims 83-89, 91-97, 99-100 and 114-115 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615